DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,621,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as set forth in the instant claims is substantially overlapping in scope with the invention as set forth in said patent. For example, claim 1 of the instant application is directed to a method at a remote service comprising receiving from a first electronic device that is connected to a remote server system subsequent to conclusion of a user running an application on the first electronic device when the device was not connected to the remote server system, an uploaded achievement earned by the user during the running of the application when the device was not connected to the remote server system, and publishing a profile for the user in an interactive guide accessible by the first device and other devices via a computer network, the profile including application achievements earned by the user while running applications including the achievement earned by the user during the running of the application when the first device was not connected to the remote server system. Claim 1 of said patent reasonably incorporates these functions, albeit in differing wording and including additional limitations, nonetheless, claim 1 of said patent includes caching offline user activity at a game console, such as an earned achievement, transmitting when the game console is connected to the remote server system, subsequent to the offline user activity, a signal indicative of the earned achievement, and publishing a profile for the user in an interactive guide accessible by remote devices.  Accordingly, a person of ordinary skill in the art would readily ascertain the substantial overlap in scope of the instant claims to the patent claims reasonably warranting a double patenting rejection for which a terminal disclaimer will suffice to obviate.
For the sake of compact prosecution, the Examiner respectfully submits that the invention as claimed in the instant application additionally overlaps in scope with claims set forth in the following additional patent numbers: 7,837,561, 8,231,472, 8,235,818, 8,485,905, 8,500560, 9,144,741, and 10,391,405. Claims 1-20 of the instant application are thus tentatively rejected under non-statutory double patenting based on similar reasoning as discussed above.  Each of these patents matured from prior continuation applications that stemmed from initial application number 11/006,275 filed December 7, 2004, maturing into U.S. Patent No. 7,621,813 discussed above. While the claims of the instant application are not identical to any claims set forth in these patents, the scope of invention is substantially overlapping, such that the invention of the instant application as set forth in at least independent claims 1, 11, & 20 is reasonably broadly incorporated in one or more claims recited in each of these patents (i.e. these patents each include claims directed to caching offline achievements when a device is not connected to a remote server system, uploading offline achievements to the remote server system when the device is later connected thereto, and publishing a profile for a user in an interactive guide including achievements, etc.).  Accordingly, the Examiner positions that claims 1-20 of the instant application are additionally and reasonably rejected under non-statutory double patenting to the claims set forth in these patents.  As mentioned, in an effort to perform compact prosecution, the Examiner has not explicitly recited verbiage of each and every claim and provided numbering to match the claims of the instant application, however, upon Applicant’s request to do so, the Examiner can furnish such a detailed explanation. Nonetheless, any person of ordinary skill in the art would have found the inventions set forth in the instant claims and those set forth in the patent claims to be sufficiently overlapped in scope warranting a double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Applicant has not filed any information disclosure statement, thus, the Examiner has cited prior art previously cited and/or relied upon by the Examiner in prosecution of each of the parent applications (see attached Notice of References Cited – PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715